Title: To George Washington from George Clinton, 21 January 1781
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Poukeepsie 21st Jany 1781.
                        
                        I am this Moment favoured with your Excellency’s Letter of equal Date inclosing the Copy of one from Mr
                            DesTouche respecting a supposed seizure of Wheat Purchased for the Use of the French Fleet—on the 12th Instant I received
                            a Letter from M. Destouche on the same Subject & the inclosed addressed to him which I take the Liberty of
                            requesting your Excellency to forward in my Answer—I can assure you Sir that in every Instance even in the late very
                            critical Situation of our Army for want of Bread my Impress Warrants have been accompanied with Directions not to seize
                            any Wheat or Flour that appeared to have been purchased for the Use of the Wheat or Army of our Allies, and the enclosed
                            Report of Colo. Hay on the Subject of his Contract with the Agents of Mr Carter (a Copy of which also accompanies my
                            Letter to Mr Destouche) will I trust convince your Excellency that my Instructions have been duly attended to.
                        You may venture Sir to assure M. Destouche that I am cordially disposed to encourage & facillitate
                            the Supply of the French Fleet & Army by every Means in my Power. It is most certainly the Interest of the State
                            exclusive of every other Motive to give them all the Bread we have to Spare. I am with the most perfect Respect &
                            Esteem your Excellencys Most Obedt Servt
                        
                            Geo. Clinton
                        
                     Enclosure
                                                
                            
                                Sir,
                                Poughkeepsie 15. January 1781.
                            
                            Agreeable to your Excellencys desire, I enclosed Transmit you No. 1 the Contract I entered into with Mr
                                Parker for an Exchange of Wheat for Salt; a Contract, Sir, which, not only from Inclination to serve the Fleet and
                                Army of our Ally, I interested myself diligently and carefully to perform; but which, in point of Duty, I thought
                                myself under an obligation to pay particular Attention to, from the earnest desire I saw, both in the Legislature and
                                your Excellency, to give the most unequivocal proofs of your Determination to grant them every Aid, the distressed
                                Situation of the State, and the large Supplies expected and Demanded for our Army, could possibly admit, and I now
                                call upon Mr Parker to declare, whether in the first place, I ever hinted to him, a wish or expectation of receiving
                                any benefit or emolument from that Contract and in the second Place whether I did not give him full &
                                undemanded blunt assurances, I should be happy in rendering him every Service, in my Power, in the
                                prosecution of any part of his Business, relative thereto; and as a proof of my Assurances not being merely
                                Complimentary, if I did not write very strongly and pointedly to some of the Gentlemen I was connected with in the
                                State Business, to grant him every Aid in their Powers.
                            Your Excellency will undoubtedly remember that the only objection made, by any part of the Legislature,
                                to Mr Parker’s having full Liberty to purchase within the State, any Quantity, which he would give proper Security
                                should be Transported to the French Fleet, or Army, was, that by admitting sundry Purchases, while the Embargo Act
                                continued, the Price would undoubtedly be raised and both ourselves and Allies, either worse Supplied, or be obliged
                                to pay much higher.
                            Having thus set out on my side, at least on the firm Basis of disinterested Friendship; permit me to
                                mention to your Excellency a few Circumstances, which I am ready to prove, past a possibility of Contradiction, and
                                which will serve to evince that owing principally, either to a Neglect or design in Mr Parker’s Agent, or such as
                                pretended to be so; I was not only prevented from delivering part of the Wheat, at the Time I ought; but was at last,
                                by the Duty I owed the State obliged to desist from Delivering any at all. Mr Smith a Gentleman who was to furnish two
                                Thousand five Hundred Bushels of the Wheat, after having got a very considerable part thereof ready, was requested, by
                                the Millers not to send it to their Mills, as Mr Parkers Agents had no Casks to put the Flour; and they could not
                                possibly receive it, till the Casks were ready. This occasioned a very considerable delay on my side, and when some
                                Salt (the Quantity very Trifling) was sent on to Mr Smith, part thereof only was merchantable, which
                                disgusted the Inhabitants, and of Consequence served to Embarass me, and all the other Salt which was forwarded by Mr
                                Parker, within the State, as far as I could learn, even as late as the twenty first of November refused to be delivered
                                to my Order, nay was positively affirmed to have been sent for another purpose, as will appear by the
                                Copy of the enclosed affidavit of Mr Chandonst No. 2 notwithstanding I had received
                                the Letter from Colonel Livingston the same Gentleman alluded to in the Affidavit, of which No. 3 is a Copy: No. 4 in Answer
                                thereto—Finding myself in this very disagreeable Situation, I went to Mr Kinman, who Mr Parker had
                                Informed me was his principal Agent, and complained loudly of the Treatment I met with; he assured me
                                Colonel 
                                    
                                 Livingston had not, to his knowledge any Directions to keep back the Salt, and was certain would deliver
                                it, informing me at same Time there was a Quantity at a Mr Smith’s, Burlington, which would Immediately
                                be sent to my Assistant Colo.
                                    
                                Van Ness, if not already forwarded, which he supposed I would find as the Case; I went to Mr Smith’s who refused forwarding a single Case unless he had a special Order for the purpose, and sent again to Colonel 
                                    
                                 Livingston who said he did not believe there was any salt  there, designed for me, as to
                                this last declaration of Colonel Livingston I beg leave to Inform I have only the Verbal assertion of Captain
                                    
                                    
                                 Houlbiom sent for the purpose of making the Demand, but have not
                                a doubt he will readily give his affidavit thereto. As such accusations, such ungentlemanlike
                                Treatment, can it be wondered Sir that I refused delivering any more Wheat, especially when you consider
                                that a farther delay of the Salt rendered it of no consequence to the Inhabitants, for whose benefit it was designed, and
                                that Mr Parker was made fully acquainted at the Time the Contract was entered into, that the far  greater
                                part of the Wheat was expected to be purchased with the Identical Salt he was to furnish—And permit me to add, that while I do
                                Mr Parker the Justice to declare I have no Reason to believe his Mode of Conduct was pursued either by his Order or
                                advice, I think it a Duty incumbent on him to come here and see that as much reparation as possible is made, either by me
                                or his Agents for the Injuries the one or the other has occasioned, both to the Army of our Ally
                                and the Inhabitants of this State.
                            The representation your Excellency mentions Mr Carter has given the French Genl respecting the Seizure of
                                a Thousand Bushels of Wheat purchased for the Use of the French Troops within this State, I am fully convinced that
                                Gentleman has founded upon misinformation, for from the necessity you urged in your Instructions, given with the
                                Impress Warrants, of guarding against Seizing any part of the Supplies, which it should appear, by proper proof, were
                                purchased and designed for their Use I was extremely Cautious, and by the Returns or other Information yet Received
                                from my Different Assistants, have no Reason to Suppose there has been a single Bushel of Wheat or Barrel of Flour
                                taken, which appeared designed for them—I imagine Mr Carter must have been led into the Mistake, by some Wheat which
                                was at the Mills designed for Mr Parker, and which, In consequence of the Treatment above recited, I ordered to be
                                withheld. I am, with the utmost Respect, Your Excellency’s Most Obedt & very Humble Servant
                            
                                Udny Hay
                            
                        
                        
                    